Title: To James Madison from Robert C. Gardiner, 11 September 1803 (Abstract)
From: Gardiner, Robert C.
To: Madison, James


11 September 1803, Gothenburg. The packet carrying his letter of 29 Aug. being detained, adds “such information as I have this moment [been] favourd by.” Sweden and Great Britain are negotiating a new treaty. Believes Russia will also ally itself with Great Britain “or remain Neutral dureing the present contest.” “Germany is very much affected” by the Elbe blockade; “there grievances stated in the public gazetts are of a menacious nature and the result … we apprehend will be of serious importance.” Has obtained a tally of the “anual exports from this port to forreign parts,” including iron, steel, nails, alum, rock moss, herring (both salted and smoked), herring oil, tar and pitch, planking, and East India goods, such as powder, copper, and cordage. “An ordinance passed in April Ultimo opperates rigidly on the Americans trading here, I got [it] repeal’d by and through the assistance of Lord Ruth of Stockholm of his Majestys Counsel.” Promises to “be indefatigable in promoteing a peaceful understanding between the two Nations.”
 

   
   RC (DNA: RG 59, CD, Gothenburg, vol. 1). 3 pp.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

